DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 16, 17, 19-22, 25, 26, 32, 35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach an atomic beam collimator comprising a first substrate having a planar surface, a first atomic channel etched into the planar surface of the first substrate, a second atomic channel etched into the planar surface of the first substrate and collinear with the first atomic channel, and a first gap disposed between the first and second atomic channels within the planar surface of the first substrate, as required by independent claims 1, 17 and 32. Hailey, et al (U.S. Patent 8,648,315 B1) discloses a collimator comprising a substrate with parallel channels etched into its surface (Figs. 22 and 26-30), but does not teach a second channel etched collinear with any of these channels, with a gap disposed between the first and second channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.